 HUBER,HUNT & NICHOLS, INC201Huber,Hunt & Nichols,Inc.andInternationalUnion of Operating Engineers,Local 66, A, B, C,D & R, AFL-CIO. Case 8-CA-5601June 30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSYoungstown, Ohio, on January 6, 1970, on com-plaint of the General Counseland answerof Huber,Hunt& Nichols, Inc., Respondent herein, some-times called the Company.' The issuelitigated iswhether Respondent violated Section 8(a)(3) and(1)of the Act2 initstreatmentofMaynardFlanagan. After the hearing the General Counseland Respondent filed helpful briefs, which havebeen carefully considered.Upon the entire record and my observation ofthe witnesses, I hereby make the following:On April 14, 1970, TrialExaminerAlba B. Mar-tinissuedhisDecisionintheabove-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respon-dent filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs,and the entire record in this case, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.'The General Counsel's exceptions directed to the credibility resolu-tions of the Trial Examiner are without merit The Board will not overrulethe Trial Examiner's resolutions as to credibility unless a clear preponder-ance of all relevant evidence convinces us that they are incorrect On theentire record,such a conclusion is not warranted hereinStandard Dry WallProducts,Inc,91 NLRB 544, enfd 188 F 2d362 (CA 3) In agreeing withthe Trial Examiner that Flanagan was not a completely credible witness,and that his testimony regarding alleged remarks by Respondent's Super-visor Kamp as to the effect of Flanagan's joining the Union and howFlanagan would have fared if he had not joined the Union should bediscounted,we find it unnecessary to, and do not, rely upon the Trial Ex-aminer's alternative findings that Kamp's remarks were in any event in-nocuousTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN, Trial Examiner:This case, withallparties represented,was heard before me in184 NLRB No. 23FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,an Indianacorporation with its prin-cipal office and place of business in Indianapolis,Indiana, is engaged as a general contractor in theconstruction of industrial and commercial facilities.The events herein occurred at the project in Lord-stown, Ohio, where Respondent is engaged in theconstruction of a Fisher Body Stamping Plant undercontract with the Fisher Body Division of GeneralMotors Corporation. During each of the calendaryears 1967 and 1968 Respondent received at theproject goods valued in excess of $50,000 directlyfrom points outside of Ohio. Respondent admittedand I find that Respondent is now, and at all timesmaterial herein has been, an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of OperatingEngineers,Local 66, A, B, C, D & R, AFL-CIO, herein calledthe Union,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Respondent Was Not Proven To Be HostileTowards the UnionThe Union began an organizational campaignamongRespondent's engineersin about the middleof February 1969. Respondent's engineers weremembers of survey crews, classified on the electioneligibility list as fieldengineers(party chief), rod-men, andinstrumentmen.On March 25, 26, 27,and 31 the Union conducted organizational picket-ing and an organizationalstrike, and during thosedays there was no work done. Many, or most, of thesurvey crews, including all the party chiefs but one,were on the picketline duringthose days.On April 8, 1969, the Union filed a petition foran election.On April 23 Respondent, actingThe Union filed the charge on September 26, 19692"The Act" refers to the National Labor Relations Act, as amended, 29U S C Sec 151, et seq 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough Vice President Paul E. Muehlenbein, en-tered into a consent election agreement with theUnion. On May 5 Respondent furnished an eligibili-ty list for the election, consisting of 19 names. TheUnion won the election, held on May 12. Respon-dent bargained with the Union, and a contract wasachieved in late August or early September whichgranted increases retroactive to the date of theelection.Upon the above testimony and in the absence ofany substantial evidence showing company hostili-ty, I find that Respondent accepted the practicesand procedures of collective bargaining and wasnot hostile to the Union.B. As a"companyman" Flanagan Had a StatusSeparateFrom the Other Party ChiefsMaynard Flanagan worked for Respondent at theproject as a party chief from January 15, 1969,untilhisterminationon September 12, 1969.Although a party chief was not a supervisor3 theCompany regardedFlanaganas a "company man,"a concept not provided for in the Act but importantto the resolution of the issues herein. The basic andcontrolling question is whether Respondent treatedFlanagan as it did because he "joined" the Unionand to discourage membership in the Union, orpossibly because he didn't live up to expectations asa "company man."Although "company man" was nowhere definedin the record, his attributes showed that he was apart of the company cadre that moved from projectto project whereas other employees were hired lo-callyfor a specific project. A company manreceived his paycheckin anenvelope directly fromcompany headquarters in Indianapolis a day aheadof the local employees, who were paid "in a bunch"by the payroll clerk. A company man was salariedin that he was guaranteed he would receive pay for40 hours a week regardless of the weather or ofpicket lines which barred work, whereas the localemployees were hourly paid only for the hours theyactually worked. A company man was covered byRespondent's insurance program andlocal em-ployees were not. A company man received a 2-week paid vacation after he was a company man for12 months. There was some indication that a com-pany man received a Christmas bonus. And inFlanagan's case,at least,a company man had hismoving expenses from project to project paid bythe Company. As a witness Flanagan knew of nohourly paid men whose moving expenses were paidby the Company.Flanagan did the same work as the several otherparty chiefs, but his status was different from theirsin that he was a company man and they were not,with possibly an exception or two. Respondent didnot include Flanagan on the eligibility list it sup-plied for the election, and the Union did not getFlanagan's name added to it although he had signeda union authorization card on February 26. Partychiefs were included in the agreed-upon unit, andthe hourly paid party chiefs were included on theeligibility list and voted.Flanagan understood that he had a differentstatus from the other party chiefs, or most of them,and he accepted the emoluments of that status. Hewas paid for rainy days when there was little or nowork done. He sought a vacation when he learnedthat Kamp was getting one even though he knewthe hourly paid party chiefs were not then gettingvacations.Without protest from him, insofar as-therecord showed, his contribution to the company in-surance program was deducted from his checks. Hesought and accepted having the Company move hishouse trailer across the State from Cincinnati toLordstown when he negotiated the job. Also,although he signed a union authorization card onFebruary 26 he did not picket with the others inMarch and he accepted his guaranteed pay for thepicketed days when there was no work done. In ad-dition he didn't vote at the election in May anddidn't present himself at the polls and try to vote.Flanagan testified he would not have come to theLordstown project without the guaranteed pay ar-rangement.Also, an objective evaluation by a Governmentagency found a significant difference in statusbetween the company men (the salaried engineers)and the hourly paid engineers. In about February1969, as a result of a wage-hour investigation underthe Fair Labor Standards- Act, the hourly paid en-gineers, including party chiefs,were given aretroactive correction of time and a half for all over40 hours per week, and thereafter were paid onthatbasis.(Apparently theretofore they hadreceived straight time pay for overtime.) Flanaganand the other company men were unaffected bythis action.In addition to all the above, Project ManagerVaughn learned by telephone from the Company's"front office" in Indianapolis that Flanagan, then inCincinnati as an hourly paid man, wanted to cometo Lordstown as a salaried man with all the fringebenefits of a company man; and in Flanagan's hir-ing interviewVaughn told him, according toVaughn's credible and credited testimony, what ar-rangement the Company would make with him, andFlanagan said "it's a deal." The deal was thatRespondent would move Flanagan's trailer fromCincinnati to Lordstown, would put him on aguaranteed salary of $215 a week (in Cincinnati heearned $4.75 an hour which, at 40 hours, came to$190 a week), and would give him the fringebenefits of the company man.' Party chiefs had no power to hire, fire,suspend, layoff, recall,or effec-tively to recommend such At most they were leadmen of a survey crew oftwo or three persons HUBER,HUNT & NICHOLS, INC.InLordstown Vaughn had five company men,three of whom, Kamp, Kelly, and Barnett, were su-pervisors.The other two, Parker and Flanagan,were party chiefs and were not supervisors.From all the above, and upon the preponderanceof the credible evidence in the entire record, I con-clude that at all times until Flanagan finally in-dicated to Respondent in early September that hewanted to cast his lot with the Union, he acceptedhis status as a company man and gave Respondentevery reason to believe that he accepted it.C. Flanagan "goes union" To Get a RetroactiveCheckFlanagan cast his lot with the Union after thecontract between the Union and Respondent hadbeen negotiated and the sizeable amount of theretroactive increases had become known.4 On thesame occasion when the hourly paid members ofthesurveycrews received their "retroactivechecks," (and Flanagan did not), Flanagan paid aninitiation fee to the Union and 3 months' dues inadvance and began an effort to get a retroactivecheck for himself. This occurred on September 3,1969.He discussed the matter with the unionrepresentative, and with Project Manager Vaughn.Vaughn, who by his demeanor impressed me as acredible (though not very articulate) witness,crediblytestifiedthaton about September 5Flanagan told him that he was getting pressure fromthe Union to join the Union. Vaughn replied thatthatwas his prerogative; that he would have tomake up his mind; that "you should have made itup 3 months ago when everybody else did." Thefollowing morning Vaughn talked to the union busi-ness agent, Malone, telling him, "We can't go bothways."Malone replied, "I want my man to getpaid." Vaughn replied, "Well, you understand whatwe have done up to this point." Malone said, "YousatisfyMaynard (Flanagan) and we will besatisfied."Vaughn then talked with his "manage-ment" in Indianapolis and, was told to "make thesettlement" with Flanagan. Vaughn then directedthe accounting department to figure out whatFlanagan would have earned as an hourly paid mansince the election, that is, to put Flanagan's wagestructure on the same basis as the hourly paidmen's under the retroactive arrangement in thecontract with the Union. Vaughn added that theyshould deduct from Flanagan's wages the time afterthe election he was paid during strikes and picket-ing as a salaried man for which he would not havebeen paid as an hourly paid man because none ofthem crossed any picket line or worked on suchdays. The rainy day hours for which he had beenpaid were not deducted, however. (This latter factdoes not change any conclusions reached herein.)'The retroactiveincreases meant the hourlypaid partychiefs earned$1,420 morebetween the election on May 12 and the end of August thanFlanagan did203Vaughn also had the accountant deduct Respon-dent's cost in moving Flanagan's trailer across Ohiofrom Cincinnati to Lordstown, which it did for himat his request when he wanted to become a salariedcompany man and would not have done for him asan hourly paid man.On September 9 Vaughn presented the accoun-tant's one-page "settlement" account to Flanaganincluding the deductions stated above. Vaughn ex-plained the settlement to Flanagan and Flanaganaccepted it, said it was satisfactory, and signed itjust under a statement at the bottom reading as fol-lows:I,Maynard Flanagan, do hereby accept theamount of $741.66 as full and final settlementof backpay due me from the beginning of myemployment on the Fisher Body StampingPlant, Lordstown, Ohio. No further claims willbe registered.There was no coercion upon Flanagan to get him tosign this. Flanagan then received a check for$741.66 which he would not have received had heremained a salaried company man.5The General Counsel contended that thesedeductions by Respondent were a violation of Sec-tion 8(a)(1) of the Act.Flanagan testified that in explaining the deduc-tions to him,Mr. Vaughn said that they went through agreat deal of expense to move me up here andput me on a guarantee of 40 hours and hedidn't feel the company should have to paymoving expenses and that I couldn't be in theunion and also in the company.Respondent's defense, persuasive in the light ofthe entire record, was that in deducting the movingexpenses and the picketing hours Respondent wassimply trying to "unwind" its arrangement withFlanagan whereby he became a salaried companyman, and was trying to put him as nearly as possibleon a par with the hourly paid men as of the con-tract retroactive date, the election date. Respon-dent urged, persuasively on the entire record, thatthe deductions were made not because Flanaganjoined the Union, but because he was a companyman, and to preclude discriminatory treatment inFlanagan's favor; so that Flanagan would not havereceivedmorethan the other company men as wellasmorethan the union men. Had the Company not"unwound" the arrangement or rolled backFlanagan's pay status to the retroactive date,Respondent would have been permitting Flanaganto reap a reward for his dilatoriness and vacillationinmaking up his mind and his deceptive behaviortowards Respondent in the meantime. As has beenseen above, from the beginning of his employmentinLordstown until early September, a period ofnearly 8 months, Flanagan had behaved toward5From the $1,420, $442 was deducted for moving expenses and $236was deducted for hours Flanagan had been paid but had not workedbecause of strikes and picketing 204DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent like a company man and had given theCompany the impression that he was staying withthe Company and not going into the Union. Whenthe subject of the Union had come up in his discus-sions with his supervisors,Flanagan had talked asthough he expectedthemto make the decision as towhether he should go with the Union or stay withthe Company-although he had already signed aunion authorization card as early as February 26.Flanagan's testimony,likehisbehavior towardsRespondent,, was at times evasive,frequently un-clear,_and in large part incredible.Especially in-credible was his testimony about his own motivesand reasons for actions.Throughout his testimonyhe was obviously seeking to equate his status withthat of the hourly paid party chiefs even though heknew the situations were not equatable since hehad benefits as a company man that the hourly paidmen did not have.The General Counsel contended that a questionattributed to Vaughn by Flanagan's testimony wasunlawful interrogation.Flanagan testified that at ameeting withVicePresidentMuehlenbein presentVaughn asked Flanagan,"Maynard,how comeyou'repushing for the Union?" The rest ofFlanagan's testimony about this alleged conversa-tion shows that Flanagan was referring to his Sep-tember 5 conversationwithVaughn set forthabove.Muehlenbein,who was not regularly inLordstown,was not present at this meetingalthough,he had been there earlier.In the light oftheentirerecord I do not credit Flanagan'stestimony as to this alleged question. Further, thealleged question makes no sense in the context ofthat conversation with Vaughn,since Vaughn knewof the contract settlement the Company had al-ready made with the Union and knew that Flanaganhad not in any sense been a"pusher"for theUnion.D. The Termination of FlanaganProject Manager Vaughn is in charge of buildinga plant for General Motors Corporation, which is alarge responsibility.His testimony revealed that heworks closely with his supervisors in the Companyin Indianapolis.At the project he holds monthlymeetings to determine,among other things, hismanpower needs in the future. Present at thesemeetings are his general superintendent, superin-tendents,at least one of whom has been a superin-tendent for 10 years, all the general foremen, the"coordinators";the "people that direct that projectforme."When a job gets to a certain stage,Vaughn testified, "this review happens everyweek."At such a meeting held about the middle of Au-gust it was determined that the survey aspect of thework was diminishing and that they could begin torelease the survey engineers, including most of thesalaried engineers.Vaughn reported this judgmentto the"front office" and indicated he could soonrelease_"three company men" and begin to getalong with"local people"as far as engineers wereconcerned.Of the 20 or so survey engineersVaughn credibly testified he knew only 5, his "fivekeymen"including Flanagan.Pursuant_to this busi-ness judgment,not related to union activity, one ofthe five was released-August 29,Flanagan wasreleased September 12, a third was released Oc-tober 3,and, a fourth was released at the end ofDecember.The record does not reveal how manyhourly paid party chiefs,rodmen,and instrument-men were terminated,or when.Vaughn intended tocomplete the survey work with-them.-Vaughn credibly testified,though elliptically, thathe tried to get each of the four company men, in-cluding Flanagan,assigned to some other companyproject,but succeeded as to only two.He testifiedthat a week before Flanagan left, Vaughn tried toget him another assignment with the Company butwithout success.Flanagan testified on direct examination thatKamp,the supervisor who on September 12 toldhim he was being laid off, when asked the reason,replied,I don't know,there is nothing I can do. We aregoing to lay you off today....If you hadn'tjoined the union you would have been hereuntil the job was over and gotten a $500Christmas bonus plus a vacation and possiblytransferred to another job.By the time of Flanagan's cross-examination this al-leged reason was changed in significant detail. Oncross-examination Flanagan testified,The statement was made to me that if Ihadn't joined the union I would have beenthere until the job was over and I would havereceived a Christmas bonus and vacation payand transferred to another job.Thusby cross-examination the $500 Christmasbonus had become a Christmas bonus,the vacationhad become vacation pay, and the possible transferto another job had become a certainty.The fuzzi-ness and lack of precision in Flanagan's testimony,of which this is an example, is another reason why Ifound him not a completely credible witness.Assuming Kamp expressed himself along the linesof Flanagan's testimony, and assuming Kamp was ina position to know why Flanagan was being ter-minated (which the record does not surelyestablish)it is obvious in the light of the.entirerecord that Kamp was saying not that Flanagan waslosingout because he joined the Union, butbecause he had chosen to abandon his status ascompany man with its fringe benefits.There wasnothing antiunion in Kamp's alleged remarks or inKamp,insofar as the record showed,and nothingantiunion proven about Vaughn or, insofar as therecord showed,about the Company.Respondentwas not hostile to the Union,as has been seenabove,and in any case the record is lacking inproof thatRespondentdiscriminatedagainstFlanagan to encourage or discourage activity or HUBER, HUNTmembership in the Union,which is required for aSection 8(a)(3) violation.The General Counsel relies heavily upon the factthat Flanagan was separated 3 days after his "settle-ment" with Vaughn. Given a different record, givensubstantial proof of hostility, there would arise fromthis timing a supportable inference in support of thecomplaint.The record does not show preciselywhen the decision to separate Flanagan was madeor by whom. He may have been selected as thesecond company man to go rather than the third orfourth, because he was lower in company rank thannumber three, Barnett, and number four, Kelly; or& NICHOLS, INC.205becauseVaughn felthe was let down by Flanaganas one of hisfive "keymen" among the survey en-gineers. In any case the record does not support afinding that Flanagan was discharged because hejoined or assisted the Union and to encourage ordiscourage membership in the Union. Respondentdid not consider him a part of the union movement,nor was he.Upon the preponderance of the credibleevidence in the entire record considered as a .whole, I recommend that the complaint be, and ithereby is, dismissed in its entirety.